DETAILED ACTION

Claims 1-13 are allowed over the prior art of the record.

Reasons for Allowance
Hau, (U.S. Publication Number  20130253787), represents the best art of the record.  However, Hau fails to teach or suggest all the limitations of independent claim 1.
	Hau. discloses a system and method for controlling the pressure of hydraulic fluid supplied within A WORK VEHICLE TRANSMISSION.  The method receives a signal associated with a load condition of the work vehicle, determining a desired pressure for the hydraulic fluid supplied within the transmission based on the load condition and controlling a valve such that hydraulic fluid is supplied within the transmission at the desired pressure.  The system dynamically adjusts the pressure of the hydraulic fluid based on the load target condition of the work vehicle. As such, the parasitic power losses associated with excessive pressures within the system may be reduced, and single gear pair is engaged at any given time to achieve a fixed gear ratio.
	However, Hau fails to tech that the controller setting a target first and second characteristic of a pressure actuator assembly, having actual first and second characteristics, and adjusting the pressure actuator assembly, for the actual first characteristic to approach a target first characteristic, and the actual second characteristic to approach a target second characteristic, and stopping the adjusting when the first and second characteristic substantially equals the targets value, and testing the device by monitoring the actual first characteristic over time.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the system for testing a device as presented in the independent claim 1.  Major emphasis is being placed upon the provision of a controller setting target values for a pressure actuator, and adjusting it to approach the target characteristics, and stopping the adjustment when the actual characteristics of the pressure actuator approach the target values, and monitoring the characteristics in time, in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, August 25, 2022